Citation Nr: 1040722	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran has Recognized Guerilla service and Combination 
Service from November 1942 to December 1945.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in September 1996; his certificate of death 
lists the immediate cause of death as an cerebrovascular 
accident.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  Cerebrovascular accident did not originate during the 
Veteran's service or until decades thereafter and is not 
otherwise etiologically related to the Veteran's active service, 
and the Veteran's death was not otherwise etiologically related 
to his period of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A service-
connected disorder is one that was incurred in or aggravated by 
active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service- connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) 
and (d).

Certain chronic diseases, including cardiovascular disease, may 
be presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(3) (2010); see 38 U.S.C.A. § 1101 and 38 C.F.R. § 
3.309(a).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2010).

At the time of the Veteran's death, service connection was not in 
effect for any disability.

In this case, the Board notes the paucity of treatment records, 
both in service and post-service (duty to assist in obtaining 
service treatment records is discussed below in the Duties to 
Notify and Assist section).  Indeed, there is no competent 
medical evidence of record that suggests that a listed cause of 
the Veteran's death might have been somehow otherwise related to 
his service.  The appellant has not submitted any medical 
opinion, treatise, or other competent evidence to the effect that 
the Veteran's cerebrovascular accident is related to his service 
or to any event therein.  Consequently, service connection for 
the cause of the Veteran's death on the basis that the primary 
cause of his death was incurred or aggravated in service is not 
warranted.

Because the Veteran had not established service connection for 
any disability, there is no basis for considering whether a 
service connected disability contributed to cause his death.  See 
38 C.F.R. § 3.312 (c).  The appellant herself admits that 
"[a]lthough the cause of death of my late husband is not service 
connected, I still believe that since he rendered military 
services during the last global war (WW-II), benefits may be due 
to the surviving ole-aged widow."  This statement alone 
indicates to the Board that further development of this case is 
not warranted as it will not provide a basis to grant this claim. 

In addition, there is no evidence that a cardiovascular disorder 
such as a cerebrovascular accident was manifested within one year 
after service and service connection on a presumptive basis is 
not warranted.

The only evidence supportive of the appellant's claim consists of 
the statements of the appellant herself.  The Board acknowledges 
that the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has suggested that laypersons perhaps can establish the 
required nexus to service in some cases.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding 
a decision in which the United States Court of Appeals for 
Veterans Claims (Court) categorically held in a service 
connection case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' to 
provide testimony as to nexus because [that individual] was a 
layperson.").  

However, the Court has also held that a layperson, such as the 
appellant, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Taking the above holdings together, the Board concludes that the 
matter of whether cerebrovascular accident is related to service 
over six decades ago is clearly a matter that is far removed from 
the realm of lay expertise.  The appellant is not competent to 
offer an opinion concerning medical etiology in this case.

Based on the foregoing, there is no evidence of the Veteran's 
fatal condition in service or until decades after service, and no 
competent evidence suggesting a link to service, or otherwise 
suggesting the Veteran's death is related to service.  As the 
preponderance of the evidence is against the claim, service 
connection for the cause of the Veteran's death is denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2008 and 
November 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The claim was last readjudicated in a February 2010 
supplemental statement of the case.

VA has not obtained a medical opinion in this case given that, as 
discussed above, there is no evidence of the fatal condition in 
service and there is no competent evidence suggesting a link 
between the Veteran's death and service.  In such circumstances, 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008).

A request was made to the National Personnel Records Center in 
January 2008 to produce the Veteran's service verification and 
service treatment records.  The Veteran's service records consist 
of processing affidavits completed in June 1945 and April 1946, 
however, there were no service treatment records (STRs) found.

In a case such as this where the Veteran's service treatment 
records are unavailable, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the benefit-
of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).

O'Hare does not raise a presumption that the missing medical 
records would, if they still existed, necessarily support the 
appellant's claims.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the appellant in developing the claims, and to explain its 
decision when the appellant's service treatment records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for proving 
a claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Significantly, the appellant has not identified any pertinent 
post-service treatment records to be secured.  In addition, the 
RO did not arrange for a medical opinion because it was not 
warranted, as explained above.  VA's heightened duty to assist is 
met. 

In summary, the RO has provided assistance to the appellant as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  The 
appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


